DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.

The 35 U.S.C. 112 rejections are maintained or modified as follows:
These rejections have been withdrawn.	

The prior art rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1--20 are rejected under 35 U.S.C. 103 as being unpatentable over National Research Council (“NRC”)(NPL, Uranium, Mining Processing and Reclamation, dated 12/2011) in view of Wilhelm (DE 2039563)(with text citations to English Translation supplied herewith), Floeter et al. (“Floeter”)(DE 2830979) and legal precedent.
NRC teaches a beneficiation process for uranium ore comprising
(re: certain elements of claim 1) performing a beneficiation step on a feedstock comprising uranium-containing particles (p. 7 teaching ore pretreatment/beneficiation step prior to leach step), wherein
 (re: claim 10)  wherein the hydrocyclone step is performed after a feed preparation step (p. 7 teaching crushing and grinding steps);
(re: claim 11) wherein the feed preparation step comprises one or more of grinding, scrubbing and screening (Id.);
 (re: claim 15)  wherein the further processing comprises one or more steps selected from grinding, spirals, elutriation, magnetic separation, gravity separation and flotation to further concentrate the uranium (p. 7-8); 
 (re: claim 17) wherein the further processing comprises a flotation step (p. 7-8). 
(re: claim 18) wherein the  further comprises a leaching step to extract the uranium (p. 7-8). 

NRC as set forth above teaches all that is claimed except for expressly teaching
(re: certain elements of claim 1) wherein said beneficiation step comprises a hydrocyclone that produces a coarse underflow fraction and a fine overflow fraction according to a size separation parameter;
wherein the uranium-containing particles predominantly report to the underflow fraction to form a uranium concentrate for further processing;
and fine particulate waste material reports to the overflow fraction;
(re: claims 2-7)  wherein the size separation parameter of the hydrocyclone is about 4, 5, 6, 10, 15, 20, 25 or 30 um;
(re: claim 8) comprising two or more hydrocyclone beneficiation steps;
(re: claim 9) wherein the hydrocyclones are operated co-current, counter-current, or a combination thereof in any order;
(re: claim 12) wherein feed material for the hydrocyclone comprises an aqueous suspension of the uranium ore in the form of a slurry;
 (re: claim 13)   wherein the solids concentration of the slurry that is passed through the hydrocyclone has percent solids in the range of about 0.1 wt % to about 20 wt %;
(re: claim 14)   wherein the slurry contains one or more chemical additives to alter the degree of dispersion of the particles within the slurry; 
(re: claims 19, 20) wherein at least 80% by mass of uranium reports to the underflow fraction or to a combination of underflow fractions from each hydrocyclone step.   
Wilhelm, however, teaches that it is well-known to use a hydrocyclone beneficiation step for uranium ores to reduce the amount of chemical required in the leaching step and, moreover, that it is known to control the separation parameter (p. 1-2 teaching controlling separation parameter allows downward, i.e., coarse underflow, beneficiation of uranium and that waste materials are sent to overflow.)
Floeter also teaches that it is well-known to control cut sizes when removing ultra-fines during uranium beneficiating to improve the separation process-and already teaches approximate cut size ranges that overlap with the claimed size ranges (fig. 2 showing multiple hydrocyclone steps for uranium ore separation according to various cut sizes; para. 2, 7, 11-15, 20-34 teaching uranium ore treatment comprising crushing, separation of fine fraction and leaching, wherein cut sizes range between about 10-40 um).
Indeed, the claimed features relating the range of cut size; solids concentration or % mass of uranium can be regarded as common design parameters/operating variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the separating arts as the type of material to be separated controls variations in the specific device dimensions, features and/or sorting steps.  Moreover, legal precedent teaches that variations in these type of common design parameters/operating variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.IV (teaching that changes in size, proportion or shape of known elements are obvious); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art as cited above and in legal precedent as described above.   Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious to a person having ordinary skill in the art to modify the invention of NRC for the reasons set forth above.

Response to Arguments
Applicant’s arguments that the amended claim language is allowable is undermined by the reformulated prior art rejection set forth above.  In particular, Wilhelm and Floeter as applied above render Applicant’s invention as obvious.  Consequently, as Applicant’s amendments are undermined by a reasonable interpretation of the prior art, the claims stand rejected.





Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
August 5, 2022